DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed September 22, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hassani et al US Patent Application Publication 2020/0284099.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites “baseline resonance frequencies” which lacks antecedent basis. For the purposes of examination, the examiner will interpret this as reading --baseline frequencies--.
Claim 11 has been indicated as cancelled but does not bear the proper strikethrough or text deletion. Examiner has confirmed it is meant to be cancelled (see Examiner Interview dated 11/22/21) and will treat it as such.
Claim 20, lines 3-4 recite “data of the tool” which lacks inconsistent wording in the claims. For the purposes of examination, the examiner will interpret this as reading --data of the downhole tool--.
Claim 21, line 5 recites “modes in the frequency domain” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 13, 15, 17, 18, 20, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hassani et al US Patent Application Publication 2020/0284099 hereinafter referred to as Hassani.
Regarding claims 1, 15, and 18, Hassani discloses a method for assessing health (the condition of the bit to avoid issues with bit wear [0004, 0005, 0007]) of a downhole tool (drill bit), comprising using one or more vibration sensors ((11) [0038]) to obtain vibration data of the downhole tool [0045], evaluating frequency modes within the vibration data and thereby determining one or more baseline frequencies (note the classes of failure which are related to vibration frequencies [0047, 0055]), detecting a shift in the frequency modes relative to the one or more baseline frequencies (as noted in [0056-0057] certain failures can start to magnify or change the frequency of the vibrations and this change is monitored [0021-0022, 0058-0059 and as cited above], and generating an alert when the shift exceeds a threshold [0041, 0044].
claim 2, Hassani further discloses the above method is done in real-time [0021, 0067].
Regarding claim 4, Hassani further discloses wherein stopping the drilling may be an outcome of the monitoring [0016] and, as cited above, the method is continuous and therefore the method would inherently be performed after the drilling was stopped (whether to then replace the bit or for some other reason). 
Regarding claim 6, Hassani further discloses a frequency domain (as cited above, the lower and higher boundaries of the frequency ranges monitored) and the method includes evaluating frequencies in that domain [0058].
Regarding claim 9, Hassani further discloses wherein the alert is generated when failure is imminent [0041, 0044] thus a higher magnitude shift is detected. 
Regarding claim 13, Hassani further discloses wherein the sensors include an accelerometer [0039] and the vibration data includes at least radial vibrations [0055].
Regarding claim 17, Hassani further discloses evaluating a discrete number of grequency modes (the Classes that Hassani monitors for as cited above and specifically [0042]).
Regarding claim 20, Hassani further discloses a processor [0009].
Regarding claim 22, Hassani discloses the method (see the rejection of claim 1 above), and further discloses taking corrective action [0041, 0016].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hassani.
Regarding claim 10, Hassani discloses the claimed invention, except for the specific numerical 5% threshold value. However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to set the threshold limit at 5% of the baseline frequency depending on the factors of the formation, the previous tool wear, operational considerations, etc., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Regarding claim 19, Hassani discloses a drill bit and a motor [0037, 0038] and the sensors may be located in various places on the system [0039, 0040], but fails to disclose a steering assembly. The examiner takes Official Notice that steering assemblies are common . 

Allowable Subject Matter
Claims 7, 8, 12, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672